Hill, J.
Where a verdict and judgment for a stated sum of money is rendered against a party who sues out a bill of exceptions bringing the case here for review, he is not entitled to an injunction to prevent the enforcement of the judgment and the fi. fa. issued thereon until the decision of the ease brought here to review the judgment first referred to, *568where no supersedeas was obtained in the first instance. Civil Code (1910), § 6167; Parker-Hensel Engineering Co. v. Schuler, 133 Ga. 696 (66 S. E. 800); Ivey v. Payne, 136 Ga. 519 (2) (71 S. E. 886); Cumberland Fertilizer Co. v. Williams, 146 Ga. 27 (90 S. E. 464). The judge therefore erred in granting an interlocutory injunction.
No. 4835.
January 15, 1926.
Rehearing denied February 10, 1926.
Willingham, Wright & Covington and Benny & Wright, for plaintiffs in error.
Maddox, Matthews & Owens and James Maddox, contra.

Judgment reversed.


All the Justices concur.